Title: 27th.
From: Adams, John Quincy
To: 


       Still the same scene fine weather, little wind. At about noon, we spoke to an English brig, Coming from Cadiz, and bound to Ordiné, a small town, in the british Channel.
       Mr. Le Bel our first Lieutenant is a man of about 35 years; who is also an excellent Seaman. I believe he has pass’d a great part of his Life at Sea. His Character is much that of a mariner who has lost by the life he has lead all the tender feelings that form in my opinion the charms of Life. He has all the exteriors of Complaisance but he is a perfect egoist, so far as to declare in Conversation that he cares not what happens to the whole Universe, when he is once dead. His principles are always such as his Interest requires, and he makes no mystery to declare it publicly. He was a prisoner in England during the war, and was in America, with the french fleet; he was married there, to an American. It does not give me pleasure to see my Countrywomen form such connections: but as he will never settle in America, the harm is not so great. I shall endeavour to keep upon good terms with all the officers, and passengers during the voyage, but this is not certainly the person whose company I shall regret losing after our arrival at New York.
      